IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46102

STATE OF IDAHO,                                 )
                                                )    Filed: November 7, 2019
       Plaintiff-Respondent,                    )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
TALENA LYNN HAMPTON,                            )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Michael P. Tribe, District Judge.

       Judgment of conviction for aggravated assault with a deadly weapon, grand theft,
       and conspiracy to commit grand theft, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant. Jenny C. Swinford
       argued.

       Hon. Lawrence G. Wasden, Attorney General; Jeffery D. Nye, Deputy Attorney
       General, Boise, for respondent. Jeffery D. Nye argued.
                 ________________________________________________

BRAILSFORD, Judge
       Talena Lynn Hampton timely appeals from her judgment of conviction entered after a
jury found her guilty of aggravated assault with a deadly weapon, grand theft, and conspiracy to
commit grand theft. Hampton asserts: (1) the State presented insufficient evidence to convict
her of aggravated assault with a deadly weapon; (2) the district court abused its discretion by
admitting evidence a third party posted bond for Hampton in two other counties; and (3) the
district court committed reversible error by denying her motion for a mistrial. We affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       In June 2017, Hampton and Alexandria Arellano were staying with Kenneth White in
White’s trailer in Twin Falls. At the time, White’s girlfriend was in jail. White asked multiple

                                                1
people, including Hampton and Arellano, to co-sign with White or to find someone to co-sign to
post bail for his girlfriend. Hampton had agreed to help, but only if White would pay a $100
overdue balance Hampton owed to a bail bond company for her previous misdemeanor bond.
Although White could not find a willing bail bond company to post bail for his girlfriend, he
managed to come up with $2,000 in cash gift cards and a few hundred dollars in cash for a
possible bond.
       On June 19, Hampton and Arellano went to Ivan Herrera’s house to buy
methamphetamine for White. While there, Hampton and Arellano talked to Herrera about
bonding out White’s girlfriend. Herrera said that he was related to a bondsman and that he
would do Hampton a favor by bailing White’s girlfriend out of jail. During this discussion,
Hampton expressed her frustrations with White for pushing Hampton to find people to help
White and for constantly being angry at Hampton for failing to find help. Further, both Hampton
and Arellano disclosed to Herrera that they were upset with White, who had installed a hidden
camera in the shower and recorded them without their knowledge.
       After this discussion, Hampton testified that the conversation with Herrera concluded
with Arellano proposing to take money from White; Herrera suggesting he use a gun to do so;
and Hampton telling Herrera he did not need to use a gun:
               We had discussed--I said, made the comment, I feel like I’m whoring
       myself out, trying to find somebody to bond his girlfriend out for $100, that he’s
       just leading me on and not paying, and dealing with all this crap, pretty much for
       him to pay $100 bond.
               And [Arellano] said: We should just take the money.
               And [Herrera] said: I’ll do it. I’m a shooter, is what he said.
Hampton testified when Herrera stated, “I’m a shooter,” he cocked a gun: “He pulled out a gun
and was like cocking his gun back.” Hampton further testified she responded, “Seriously
dude? . . . . I told him that he was a little kid, immature, trying to make a name for himself, told
him he didn’t need a gun to do that, that he was just--he was acting immaturely.” Afterwards,
Hampton and Arellano took the drugs they had bought from Herrera for White and left.
       Later that same night, Hampton told White that Herrera would be willing to help White
bail out his girlfriend. White insisted Herrera help him that night, so Hampton called Herrera
and he told them to meet him downtown at the old Treatment and Recovery Clinic (TARC)
building to settle the bond and that the bond would cost $2,000. White drove in his truck, and
Hampton and Arellano drove together in a separate car. When they got to the TARC building,

                                                 2
Hampton and Arellano spoke with Herrera before he met White. According to Hampton, she
knew Herrera had a gun in the car before introducing White to Herrera:
       Q.      Okay. Did you see [Herrera]’s gun at that point?
       A.      I saw him--yes, he had it in the middle.
       Q.      In the middle?
       A.      In the middle console, like it was sitting on the middle console, and he had
               blue gloves on. And I told him: What are you doing?
                       And also in my interview, I went and I had said to [Arellano]:
               He’s got a gun. Let’s go. He’s got a gun. Let’s go.
                       That’s whenever [Herrera] said: Don’t try anything, said not to be
               a pussy.
       After seeing Herrera with a gun, Hampton told White to “come on over,” and Herrera
introduced himself to White as “Eric.” White testified Herrera told White that he needed to first
take a urinalysis test and to fill out some paperwork and that the bond would cost $2,200 instead
of $2,000. White gave Herrera the cash gift cards and $200 in cash, and then White followed
Herrera around the side of the building. Hampton and Arellano followed behind White. White
testified that as soon as they reached the back of the building, Herrera spun around, pointed a
gun at White and said, “Get the fuck out of [here].” White was shocked. He turned, walked
back to his truck, and drove home.
       Arellano and Hampton left at the same time as White and drove back to White’s trailer.
After about a half hour, Hampton and Arellano left White’s trailer and met Herrera at a motel.
Hampton drove Herrera to a store where he used some of the gift cards he had taken from White
to buy an iPhone. Herrera gave the remaining gift cards to Arellano, who used one to rent a
motel room. While Hampton was in the motel room with Arellano, the front desk called and
warned Hampton not to go out to her car. Hampton testified that she had methamphetamine in
the motel room and that she assumed the police intended to arrest her for misdemeanor warrants.
In fact, a bondsman from the bail bond company, not the police, had arrived at the motel looking
for Hampton. The bondsman’s arrival prompted Hampton to grab the motel room keys, credit
cards, and one of the gift cards and to run out of the motel room because she thought the police
had arrived, and she did not want to get arrested for drug possession.
       Hampton claims she did not know where to go when she ran from the motel room, and on
the “spur of the moment” she decided to go to Herrera’s house.           While Hampton was at
Herrera’s, the bondsman arrived and took Hampton into custody. While in custody, Hampton
gave the bondsman a gift card which Herrera had stolen from White. As a result of Hampton’s

                                                 3
involvement in Herrera’s encounter with White, the State charged Hampton with aggravated
assault with a deadly weapon, grand theft and conspiracy to commit grand theft. A jury found
Hampton guilty, and she timely appeals.
                                                 II.
                                            ANALYSIS
A.     The State Presented Sufficient Evidence for a Jury to Properly Convict Hampton of
       Aggravated Assault
       Hampton contends the State did not present sufficient evidence to convict her of
aggravated assault with a deadly weapon. Appellate review of the sufficiency of the evidence is
limited in scope. A finding of guilt will not be overturned on appeal where there is substantial
evidence upon which a reasonable trier of fact could have found that the prosecution sustained its
burden of proving the essential elements of a crime beyond a reasonable doubt. State v. Herrera-
Brito, 131 Idaho 383, 385, 957 P.2d 1099, 1101 (Ct. App. 1998); State v. Knutson, 121 Idaho
101, 104, 822 P.2d 998, 1001 (Ct. App. 1991). We will not substitute our view for that of the
trier of fact as to the credibility of the witnesses, the weight to be given to the testimony, and the
reasonable inferences to be drawn from the evidence. Knutson, 121 Idaho at 104, 822 P.2d at
1001; State v. Decker, 108 Idaho 683, 684, 701 P.2d 303, 304 (Ct. App. 1985). Moreover, we
will consider the evidence in the light most favorable to the prosecution. Herrera-Brito, 131
Idaho at 385, 957 P.2d at 1101; Knutson, 121 Idaho at 104, 822 P.2d at 1001.
       The district court denied Hampton’s motion for judgment of acquittal on the charge of
aggravated assault with a deadly weapon. The district court instructed the jury that to prove
Hampton aided and abetted Herrera in committing aggravated assault, the State had to prove
beyond a reasonable doubt that “Hampton aided and abetted [Herrera], who committed an assault
upon [White] by pointing a gun at [White], and [Hampton] committed that assault with a deadly
weapon.” The district court further instructed the jury that “an assault is committed when a
person . . . intentionally and unlawfully threatens, by word or act, to do violence to the person of
another, with an apparent ability to do so, and does some act which creates a well-founded fear
in the other person that such violence is imminent,” and that “a deadly weapon is one likely to
produce death or great bodily harm.”
       Aiders and abettors are culpable as principals in felony cases. See Idaho Code § 19-1430;
I.C. § 18-204; State v. Johnson, 145 Idaho 970, 973, 188 P.3d 912, 915 (2008). “To aid and abet
means to assist, facilitate, promote, encourage, counsel, solicit or incite the commission of a
                                                  4
crime.” State v. Smith, 161 Idaho 782, 787, 391 P.3d 1252, 1257 (2017) (quoting Howard v.
Felton, 85 Idaho 286, 297, 379 P.2d 414, 421 (1963)) (internal quotation omitted). To be tried as
a principal of aggravated assault with a deadly weapon, Hampton must have “knowingly
participated by any of such means in bringing about the commission of a crime.” Smith, 161
Idaho at 787, 391 P.3d at 1257 (quoting Felton, 85 Idaho at 297, 379 P.2d at 421). “The mental
state required is generally the same as that required for the underlying offense--the aider and
abettor must share the criminal intent of the principal and there must be a community of purpose
in the unlawful undertaking.” State v. Romero-Garcia, 139 Idaho 199, 204, 75 P.3d 1209, 1214
(Ct. App. 2003).
       Hampton argues the evidence only proved, at best, that she had knowledge Herrera had a
gun, but it did not show Hampton shared Herrera’s criminal intent to intentionally and
unlawfully threaten White with a gun. Hampton claims that the evidence shows she advised
Herrera against using the gun, which negated Hampton’s intent, and that no evidence showed she
encouraged, assisted, or solicited Herrera to bring or use a gun.
       Hampton’s own testimony, however, provided sufficient evidence she was guilty of the
crime. Hampton testified that: (1) she was very angry at White for recording Arellano and
Hampton in the shower; (2) she participated in a conversation in which Herrera stated he was a
shooter while cocking his gun after a statement was made about taking White’s money;
(3) Hampton led White to Herrera by telling White that Hampton had found someone to post
bond for White’s girlfriend; (4) Hampton saw Herrera had brought his gun to the meeting;
(5) Hampton introduced White to Herrera while knowing Herrera was in possession of a gun;
(6) Hampton gave Herrera a ride to a store after the assault so he could use the stolen gift cards
to buy an iPhone; (7) Hampton stayed in the motel room that Arellano paid for with one of the
stolen gift cards; and (8) Hampton gave one of the stolen gift cards to the bondsman. This
substantial evidence shows Hampton not only knew that Herrera planned to use his gun to take
White’s money, but Hampton continued to participate in furtherance of the crime. Cf. Rosemond
v. United States, 572 U.S. 65, 67 (2014) (concluding proof of aiding and abetting requires proof
that “the defendant actively participated in the underlying drug trafficking or violent crime with
advance knowledge that a confederate would use or carry a gun during the crime’s
commission”).



                                                 5
        Viewed in the light most favorable to the State, the State presented substantial evidence
upon which a reasonable trier of fact could have found Hampton guilty of aggravated assault
with a deadly weapon. Hampton had advance knowledge Herrera would most likely bring a gun
to the meeting at the TARC building based on the conversation between Hampton, Arellano, and
Herrera at Herrera’s house. Further, Hampton saw Herrera had a gun with him in the car and
told White to “come on over” anyway. After the assault, Hampton met up with Herrera and
drove him to a store so he could use the stolen gift cards. Based on these facts, Hampton had
more than mere knowledge and took specific actions to aid Herrera’s assault against White with
a deadly weapon, and the State proved the essential elements of aggravated assault with a deadly
weapon beyond a reasonable doubt.
B.      While the District Court Erred in Admitting the Bondsman’s Statement, the Error
        Was Harmless
        Hampton contends the district court abused its discretion by admitting the bondsman’s
testimony that his supervisor had more interactions with Hampton through the supervisor’s
dealings with Hampton’s previous bonds in other counties. Hampton objected to the testimony
as irrelevant but the district court overruled the objection and admitted the testimony to prove
identity: 1
        Prosecutor:   Leading up to the incident in June, how many personal interactions
                      had you had with [Hampton]?
        Bondsman:     Very limited, probably two to three interactions.              My
                      supervisor . . . also had more interactions with [Hampton] than I
                      did, posting bonds for her on behalf in Ada and Elmore Counties.
        Defense:      Objection, Your Honor, the relevancy of these other counties.
        The Court:    Well, doesn’t this go to identification? Isn’t that what we’re
                      talking about?
        Prosecutor:   Yeah.
        The Court:    I’ll overrule that.
1
        Originally in her opening brief, Hampton claimed the district court erred by admitting the
statement under Rule 404(b) of the Idaho Rules of Evidence to establish identity. In response,
the State argued Hampton waived the issue by failing to object under Rule 404(b), relying on
State v. Cannady, 137 Idaho 67, 72, 44 P.3d 1122, 1127 (2002). At oral argument, however,
Hampton conceded the district court likely was referring to Hampton’s identity in the courtroom,
not her identity when committing the crime. Regardless, Hampton did not waive the issue. See
State v. Avila, 137 Idaho 410, 412, 49 P.3d 1260, 1262 (Ct. App. 2002) (“Rule 404(b) is a
relevance rule, and a Rule 404(b) objection is but a particular type of relevance
objection. . . . Thus, when a question of admissibility of evidence under Rule 404(b) is
examined, the initial inquiry is whether the evidence is relevant for a purpose other than proving
character and conduct in conformity with that character.”).
                                                6
       The State concedes the district court admitted this testimony in error but argues the error
was harmless. Error is not reversible unless it is prejudicial. State v. Stoddard, 105 Idaho 169,
171, 667 P.2d 272, 274 (Ct. App. 1983).         Thus, we examine whether the alleged error
complained of in the present case was harmless. See State v. Lopez, 141 Idaho 575, 578, 114
P.3d 133, 136 (Ct. App. 2005). Where a defendant meets the initial burden of showing an error
has occurred, the State has the burden of demonstrating to the appellate court beyond a
reasonable doubt that the violation did not contribute to the jury’s verdict. State v. Perry, 150
Idaho 209, 227-28, 245 P.3d 961, 979-80 (2010). In other words, the error is harmless if the
Court finds the result would have been the same without the error. State v. Montgomery, 163
Idaho 40, 46, 408 P.3d 38, 44 (2017).
       The State argues the bondsman’s testimony about bonds was harmless for two reasons.
First, the State claims the bondsman’s testimony was repetitive of other testimony presented
without objection before and after the statement was made, thus making the error harmless. See
State v. Capone, 164 Idaho 118, 125, 426 P.3d 469, 476 (2018) (concluding error was harmless
because testimony was admitted without objection through other witnesses). Second, the State
claims the error was harmless because the State presented overwhelming evidence of Hampton’s
guilt. 2 Hampton disputes that the error was harmless. Hampton argues the other witnesses’
statements about her bonds (including her testimony) and her defense counsel’s opening
statement, were more vague and far less prejudicial in comparison to the bondsman’s reference
to Hampton’s two other past criminal offenses in two separate counties.



2
        Hampton contends the State relies on an incorrect standard of review for harmless error
by arguing “overwhelming evidence” supports Hampton’s conviction of guilt. Idaho appellate
courts, however, have considered overwhelming evidence of guilt as a factor in the harmless
error analysis. See, e.g., State v. Montgomery, 163 Idaho 40, 44, 408 P.3d 38, 46 (2017) (“Based
on the overwhelming evidence presented against [the defendant] at trial, we are convinced
beyond a reasonable doubt that the jury’s verdict would have been the same even without the
officer’s testimony.”); State v. Stell, 162 Idaho 827, 830-31, 405 P.3d 612, 615-16 (Ct. App.
2017) (“Based on the evidence presented, we are convinced beyond a reasonable doubt that
playing the audio recording for the jury . . . did not contribute to the verdict. The jury was
provided with overwhelming evidence . . . . Therefore, any errors in the admission of the
[evidence] were harmless.”); State v. Watkins, 152 Idaho 764, 769, 274 P.3d 1279, 1284 (Ct.
App. 2012) (“Considering the overwhelming evidence of guilt presented at trial . . . we are
convinced beyond a reasonable doubt that the [disclosures] were harmless in this case.”).


                                                7
       We hold that admitting the bondsman’s testimony about Hampton’s bonds was harmless
because similar testimony was admitted without objection. This repetitive testimony included:
White’s testimony, without objection, that the bail bond company was looking for Hampton
“[b]ecause she had a warrant or something from some other county”; the bondsman’s testimony,
without objection, that Hampton “was one of [the bail bond company’s] clients that failed to
appear on us and we had to bring her back”; and finally, Hampton’s own testimony that the bail
bond company had bonded her out, she “didn’t want to go back to jail,” she “just had bonded out
of jail,” and she agreed to help White bond out his girlfriend if White agreed to pay Hampton’s
outstanding bond debt.     Similarly, the opening statement of Hampton’s defense counsel
previewed that the bondsman would testify Hampton had bonds outside of Twin Falls County.
Specifically, defense counsel stated: “They say, we have a lot of warrants out of Elmore County,
a lot of felony warrants out of Elmore County. They go after [Hampton]. There are no warrants,
except maybe a battery one, out of Elmore County.” 3
       We disagree with Hampton’s assertion that these statements were “more vague” and “less
prejudicial” than the bondsman’s brief testimony about Hampton’s bonds in other counties.
Furthermore, overwhelming evidence, including Hampton’s own testimony outlined above,
establishes beyond a reasonable doubt that the jury reached its guilty verdict independent of the
bondsman’s testimony about Hampton’s bonds in other counties. See State v. Herrera, 164
Idaho 261, 273, 429 P.3d 149, 161 (2018) (concluding “the admission of [inadmissible
testimony] was harmless based on the overwhelming evidence that [the defendant] shot [the
victim]”).
C.     The District Court Did Not Commit Reversible Error by Denying Hampton’s
       Motion for a Mistrial
       Hampton contends the district court erred by denying her motion for a mistrial. In
criminal cases, motions for mistrial are governed by Idaho Criminal Rule 29.1. A mistrial may
be declared upon motion of the defendant when there occurs during the trial an error or legal
defect in the proceedings, or conduct inside or outside the courtroom, which is prejudicial to the


3
       Hampton argues the State cannot rely on her counsel’s opening statement to evaluate
whether the error was harmless because the district court instructed the jury that counsel’s
statements were not evidence. Hampton, however, does not cite any authority for this
proposition and, therefore, waived the argument. See State v. Zichko, 129 Idaho 259, 263, 923
P.2d 966, 970 (1996) (ruling party waives issues on appeal if authority is lacking).
                                                8
defendant and deprives the defendant of a fair trial. I.C.R. 29.1(a). Our standard for reviewing a
district court’s denial of a motion for mistrial is well-established:
        [T]he question on appeal is not whether the trial judge reasonably exercised his
        discretion in light of circumstances existing when the mistrial motion was made.
        Rather, the question must be whether the event which precipitated the motion for
        mistrial represented reversible error when viewed in the context of the full record.
        Thus, where a motion for mistrial has been denied in a criminal case, the “abuse
        of discretion” standard is a misnomer. The standard, more accurately stated, is
        one of reversible error. Our focus is upon the continuing impact on the trial of the
        incident that triggered the mistrial motion. The trial judge’s refusal to declare a
        mistrial will be disturbed only if that incident, viewed retrospectively, constituted
        reversible error.
State v. Urquhart, 105 Idaho 92, 95, 665 P.2d 1102, 1105 (Ct. App. 1983). 4
        The subject of Hampton’s mistrial motion is testimony about Hampton’s outstanding
warrants in four other counties and about her methamphetamine purchase.                       On direct
examination, the bondsman testified that “[Hampton] was out on bond with us, and she had
warrants out of Ada, Elmore, Jerome, and Twin, so we figured Elmore would be the best central
location for everything to be served on her and to get off her bond there.” After the State asked
the bondsman three more questions, Hampton moved for a mistrial arguing that the testimony
was “almost tantamount to saying that there are other convictions in other counties” and that it
had the same prejudicial effect as the bondsman’s earlier testimony about other bonds. The
district court denied Hampton’s motion. Then, Officer Rivers testified that Hampton “had
purchased some methamphetamine” when explaining why Hampton, Arellano, and Herrera had
initially met on the day of the assault. Hampton immediately objected and again moved for a
mistrial. The district court sustained the objection, but reaffirmed its denial of the motion for a
mistrial after the close of evidence.
        Hampton argues the testimony about her warrants and methamphetamine purchase was
irrelevant, unduly prejudicial, and improper character and propensity evidence in violation of
4
        Hampton incorrectly asserts the State has the burden to prove harmlessness under the
reversible error standard. Under the burden articulated in Urquhart, the defendant must establish
the prejudicial evidence likely had a continuing impact on the trial and ultimately deprived the
defendant of the right to a fair trial. Establishing prejudice is part of establishing error; once
prejudice is established, there is no burden of proof to shift to the State. Thus, in this case, if
Hampton establishes the inadmissible evidence had a continuing impact on the trial that rises to
the level of a deprivation of her right to a fair trial, there is nothing left (in terms of prejudice) for
the State to establish. Conversely, if Hampton fails to show prejudice, the challenged error is
harmless and the district court did not err in denying the mistrial motion.
                                                    9
Rule 404(b). She contends that the testimony about her warrants persuaded the jury she was
guilty because she had apparently committed a string of crimes and was wanted all over the state,
and that “the jury could not have turned a blind eye” after hearing about her methamphetamine
purchase, notwithstanding that the district court sustained her objection. The State does not
dispute the challenged testimony was irrelevant and prejudicial. Instead, the State asserts this
evidence was harmless based on other evidence the State admitted without Hampton’s objection
and to which Hampton herself testified.
        The challenged testimony regarding Hampton’s warrants and drug purchase had little
impact on the jury in light of all the other unobjected-to, admitted evidence regarding the same
subject matters.   Twice before the bondsman testified about Hampton’s previous warrants,
witnesses testified about the same subject matter without Hampton’s objection. First, White
testified that the bail bond company was looking for Hampton “[b]ecause she had a warrant or
something from some other county.” Next, the bondsman testified that “[Hampton] was one of
[the bail bond company’s] clients [who] failed to appear on us and we had to bring her back.”
Hampton did not timely object to this testimony; did not ask that the testimony be stricken; did
not request a limiting or curative instruction of any kind; and remained silent when the district
court asked for advice, guidance, or suggestions from counsel about a possible limiting
instruction for the jury. Then, Hampton testified about her warrants multiple times, including
that “[Officer Rivers] said . . . There’s a warrant out for [me]”; “I had misdemeanor warrants”;
and “I had told [Herrera] I had warrants [and] I didn’t want to go to [the] Shoshone courthouse.”
       Likewise, Hampton repeatedly testified regarding her drug purchases and use including
that: “I was using, and I met [Herrera], it was through getting or exchanging drugs was how [we
met], to be honest”; “[W]e were going to buy drugs for [White]--part of the money that [White]
had, he wanted us to purchase drugs for him”; “After we got the drugs, we were going to take it
back to [White]”; “We showed up at [White’s], used drugs together . . .”; and “Well, I had drugs
in the [motel] room, that’s what I thought it was about . . . I assumed it was about the drugs.”
       Although Hampton acknowledges she later testified about her warrants and drug
purchases and use, she contends she did so “to defuse the impact” of the evidence and that her
testimony was not a waiver of her earlier objections. In support, Hampton cites State v. Guinn,
114 Idaho 30, 752 P.2d 632 (Ct. App. 1988). In Guinn, the defendant was charged with
manufacturing a controlled substance. Id. at 32, 752 P.2d at 634. On cross-examination, a State

                                                 10
witness refused to reveal an “acquaintance” who prompted the witness to report the defendant.
Id. at 33, 752 P.2d at 635. Defense counsel moved to compel the witness to answer, and the
district court denied the motion. Id. On redirect, the prosecuting attorney asked the witness to
respond, and the district court allowed the testimony. Id. In response, the witness testified the
acquaintance feared repercussions from the defendant.          Id.   The district court asked for
clarification for foundation purposes, and the witness testified: “I . . . believe[d] [repercussions]
would happen because [the defendant] is a convicted felon and has spent time in the
penitentiary.” Id. at 33, 752 P.2d at 635. The defendant immediately objected and moved for a
mistrial. Id. The district court denied the motion. Id. The defendant later testified he had
committed crimes in the past, but explained they had occurred after his father’s untimely death.
Id. at 34, 752 P.3d at 636. The defendant was found guilty. Id.
       On appeal from the denial of the motion for mistrial in Guinn, the State asserted any error
was harmless because defense counsel prompted the testimony, and the defendant later testified
about his felonies. Id. at 34, 752 P.2d at 636. This Court disagreed, noting that “it was the
court’s attempt to clarify the foundation of the witness’s testimony--not defense counsel’s brief,
aborted inquiry--that led to the witness’s statement.” Id. at 34, 752 P.2d at 636. Further, the
Court concluded the defendant’s later testimony concerning his criminal record--which did not
include any mention of imprisonment--was an attempt to defuse the testimony’s impact and was
not a waiver of the earlier objection. Id. The Court concluded the error was not harmless,
ruling: “If the evidence of [the defendant’s] prior record had been excluded, we are not prepared
to declare beyond a reasonable doubt that the jury would have arrived at the same verdict of
felonious possession of marijuana, based on the remaining evidence.” Id.
       This case is distinguishable from Guinn for numerous reasons. First, Hampton’s counsel,
not the court, introduced the subject of Hampton’s warrants to the jury in opening, which was the
only mention of felony warrants. Second, the district court sustained Hampton’s objection to
Officer River’s testimony about Hampton’s drug purchase. Yet, Hampton repeatedly testified on
direct examination about her drug purchase and use. Finally, the manner in which Hampton
testified about her warrants and drug use establishes she was not trying to defuse prior
inadmissible testimony.    Hampton’s testimony about drugs and warrants was not narrowly
tailored to respond to the testimony that was the subject of her mistrial motion.            Rather,



                                                 11
Hampton’s testimony was more generally an effort to explain her conduct at the time of the
crime.
         Based on the totality of the evidence presented at trial, the testimony about Hampton’s
warrants and methamphetamine purchase did not affect the jury’s verdict. See, e.g., State v.
Barcella, 135 Idaho 191, 199, 16 P.3d 288, 296 (Ct. App. 2000) (“Given the totality of
admissible evidence, and when viewed in context of the full record, [the witness’s] blurt did not
contribute to [the defendant’s] conviction”). Consequently, the district court did not commit
reversible error by denying Hampton’s motion for a mistrial.
                                               III.
                                        CONCLUSION
         The State presented sufficient evidence for the jury to convict Hampton of aggravated
assault. Although the district court erred in admitting the bondsman’s statement regarding
Hampton’s prior bonds, the error was harmless. Additionally, the district court did not commit
reversible error in refusing to grant Hampton’s motion for a mistrial after the bondsman testified
regarding Hampton’s outstanding warrants and Officer Rivers referenced Hampton’s drug
purchase. Accordingly, Hampton’s judgment of conviction for aggravated assault with a deadly
weapon, grand theft, and conspiracy to commit grand theft is affirmed.
         Judge HUSKEY and Judge LORELLO CONCUR.




                                               12